William Doucet bought the horse of Hamel and became its owner in July, 1889, and from that time until the attachment by the defendant in July, 1891, the horse was not out of his possession. The contract between William Doucet, Hamel and the plaintiff vested the title to the horse in the plaintiff, as between those parties; but there being no change of possession, the horse remaining in the custody and use of William Doucet was liable to attachment by his creditors. It is unnecessary to cite authorities to the point that a sale of chattels is invalid as to creditors of the vendor when the property is allowed to remain in his use and possession.
Judgment for the defendant.
SMITH, J., did not sit: the others concurred. *Page 188